Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 1 of 92




                                EXHIBIT A
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 2 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 3 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 4 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 5 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 6 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 7 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 8 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 9 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 10 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 11 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 12 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 13 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 14 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 15 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 16 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 17 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 18 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 19 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 20 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 21 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 22 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 23 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 24 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 25 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 26 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 27 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 28 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 29 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 30 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 31 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 32 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 33 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 34 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 35 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 36 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 37 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 38 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 39 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 40 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 41 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 42 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 43 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 44 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 45 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 46 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 47 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 48 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 49 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 50 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 51 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 52 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 53 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 54 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 55 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 56 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 57 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 58 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 59 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 60 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 61 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 62 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 63 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 64 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 65 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 66 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 67 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 68 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 69 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 70 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 71 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 72 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 73 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 74 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 75 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 76 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 77 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 78 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 79 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 80 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 81 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 82 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 83 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 84 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 85 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 86 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 87 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 88 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 89 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 90 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 91 of 92
Case 1:21-cv-21312-BB Document 4-1 Entered on FLSD Docket 04/12/2021 Page 92 of 92
